Title: From George Washington to William Heath, 31 December 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir—
                            Philadelphia 31st December 1781
                        
                        I have received your favour of the 22d Instant, and have consulted the Secretary at War upon the manner of
                            disposing of the remainder of the British Cloathing—He is of opinion with me that your proposal of delivering it to the
                            10th Massts. Regiment, which will remain Brigaded with the New Hampshire line, and to the Jersey and York lines, will be
                            the only way of preserving a compleat uniformity in three Brigades—You will therefore proceed in the deliveries
                            accordingly. It is to be wished that the Ground was of a proper Colour, but under our circumstances we must wear such as
                            we have upon hand.
                        Inclosed you have a Copy of the Resolve which passed at the time the State Regiment of New York were proposed
                            to be raised. By this it appears that they were to be subsisted and Cloathed by the public upon certain conditions which
                            have not been comply’d with. I cannot therefore direct a delivery of Cloathing to them: But as I think the Corps an useful
                            one, I would recommend it to the State to make application to Congress on the Subject, and if I should be consulted, I
                            will promote their representation. I am Dr Sir Your most Obedt Humble Servt
                        
                            Go: Washington
                        
                        
                            P.S. I am anxious for the Returns called for by the Assistant Genl agreeable to a form transmitted. Be
                                pleased to hurry them—yours of the 26th is just come to hand.
                        
                    